Exhibit 10.60




Building Materials Holding Corporation
EXECUTIVES' SUPPLEMENTAL RETIREMENT INCOME PLAN
(Revised and restated effective December 31, 2002)
ARTICLE I - Definitions:




1.1 “Plan” means the Executives' Supplemental Retirement Income Plan of Building
Materials Holding Corporation (formerly known as the Executives' Supplemental
Retirement Income Plan of BMC West Corporation), as described in this
instrument, effective January 1, 1993 and thereafter.


1.2 “Company” means Building Materials Holding Corporation of San Francisco,
California, a Delaware Corporation, or a successor corporation thereafter.


1.3 “Executive” means an Executive or highly compensated individual of the
Company or of any division, subsidiary or affiliate of the Company who is
eligible to become a participant in the Plan under Paragraph 3.1 hereof.


1.4 “Fiscal Year” means the fiscal year of the Company as established from time
to time.


1.5 “Participant” means a person who is selected to participate in the Plan and
has executed the Adoption Agreement as required by Paragraph 3.1 hereof.


1.6 “Deferred Compensation” means the portion of a participant's compensation
for any fiscal year, or part thereof, that has been deferred pursuant to the
Plan.


1.7 “Termination of Service” or similar expression means the termination of the
Participant as an Executive or eligible employee of the Company or any division,
subsidiary or affiliate thereof, and includes termination by way of resignation,
removal, disability, or change in position prior to his Normal Retirement
Date.  A Participant who is on temporary leave of absence, whether with or
without pay, shall not be deemed to have terminated his service.


1.8 “Normal Retirement Date” as used herein means the date on which the
Participant attains age sixty-five (65) or the date specified in Paragraph E of
the Adoption Agreement, if later.


1.9 “Early Retirement” as used herein refers to an election available to a
terminated Participant upon attaining age sixty (60) with at least fifteen (15)
years of service at the time of termination or upon attaining age fifty-five
(55) with at least twenty-five years of service at the time of
termination.  Such Participant may begin receiving benefits by notifying the
Plan Administrator at least six months prior to the requested benefit start
date.
 
 

--------------------------------------------------------------------------------

 


1.10 “Interest Credit” is a fixed percentage rate to be applied to the existing
Retirement Account Balance as of January 1st each year. The rates will be
reviewed by the Compensation Committee each February.  Any changes will be
effective for the January 1st balance of the same year.  The rates to be
effective for January 1, 2003 are as follows:


Active Employees
6.0%
Inactive Employees:
 
Less than 5 years of service
0.0%
With 5 - 9 years of service
1.5%
With 10 - 14 years of service
3.0%
With 15 - 19 years of service
4.0%
With 20 - 24 years of service
5.0%
With 25 or more years of service
6.0%



1.11 “Retirement Account Balance” is the balance in an account maintained by the
Company for each participant comprised of contributions to the plan by the
Company plus Interest Credit applied each January 1st.  The Interest credits are
applied to the account balance before adding the contributions of the Company
for the current year.


1.12 “Computation Convention” the computations of future values, present values,
or periodic payments (annuity) use the "end of period" assumption for the first
payment.


1.13 “Trust” means the grantor trust established by the Company pursuant to
Section 6.2 of the Plan hereof, and evidenced by the Supplemental Retirement
Income Plans Trust Agreement effective on January 1, 1993, as such Agreement is
amended from time to time.


1.14 “Change of Control” The purchase or other acquisition by any person, entity
or group of persons, within the meaning of section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (“Act”), or any comparable successor provisions,
of beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Act, of 30 percent or more of either the outstanding shares of common stock or
the combined voting power of Company’s then outstanding voting securities
entitled to vote generally, or the approval by the stockholders of Company of a
reorganization, merger, or consolidation (in each case, with respect to which
persons who were stockholders of Company immediately prior to such
reorganization, merger or consolidation) do not immediately thereafter own more
than 50 percent of the consolidated Company’s then outstanding securities, or a
liquidation or dissolution of Company or of the sale of all or substantially all
of Company’s assets.


ARTICLE II - CONTRIBUTIONS


2.1 Contributions. The Company shall allocate five and one half percent (5.5%)
of the Company's net income for SERP Benefits.  Sixty-five percent (65%) of the
amount allocated will be directed to this plan.
 
 

--------------------------------------------------------------------------------

 


2.2 Allocation Among Participants. The funds allocated will be distributed among
the active participants in accordance with the following method:



 
1.
The base salaries less $40,000 for each active participant will be summed to
provide the total benefit salary base.




 
2.
The salaries for each individual in excess of $40,000 are divided by the total
benefit salary base producing the participant's percentage share, to five
decimals, of the current funds allocated.




 
3.
The percentage in step two above is applied to the total funds allocated to
establish the value of the contribution to the participant. If the contribution
exceeds twenty percent (20%) of base salary, twenty percent (20%) of base salary
will be used.



2.3 Equivalent Base Pay. For participants whose pay is composed of a base salary
plus commissions and whose base salary is less than fifty thousand dollars
($50,000) the base pay that will be used in these calculations will be fifty
thousand dollars ($50,000).


2.4 Changes In Contributions. The amounts to be allocated to this plan may be
changed by the Board of Directors at any time.  The methods for allocating the
funds among participants may be changed as deemed necessary to maintain equity
by the Compensation Committee with the approval of the Board of
Directors.  Participants will be notified of changes as soon as practicable
after such change is adopted.


ARTICLE III - REQUIREMENTS FOR PARTICIPATION


3.1 Requirements for Participants. In order to participate herein, the
Executives of the Company selected to participate by the Company must



 
(a)
Fit within the definition of highly compensated or select group of executives as
that definition may be changed from time to time by ERISA or the IRS;




 
(b)
Execute an Adoption Agreement in the form attached hereto as Exhibit “I”;




 
(c)
If the Company desires to purchase key man life insurance on the Participant’s
life for its sole benefit, cooperate so that the Company may obtain a valid
insurance contract.



3.2 Continued Service. Each Participant in the Plan shall continue as an
employee of the Company under terms mutually agreed upon between the Company and
the Participant, from time to time, until the Participant reaches his Normal
Retirement Date or until such date as may be mutually agreed upon, or until his
Termination of Service, as herein defined.  Any payments under this Plan shall
be independent of, and in addition to, those under any other plan, program or
agreement in effect between the Company and the Participant.  This Plan and the
Adoption Agreement attached hereto as Exhibit "I" shall not be construed as a
contract of employment, nor does it restrict the right of the shareholders or
Directors of the Company to remove the Participant as an Executive, or the right
of the Participant to resign as an Executive.
 
 

--------------------------------------------------------------------------------

 


3.3 Early Termination. If the Participant's service as an Executive of the
Company is terminated for reasons other than death prior to his Normal
Retirement Date, with or without cause or voluntarily or involuntarily, and if
the Participant's termination was not due to fraudulent or dishonest conduct by
the Participant, and Participant has not violated the Non Compete provision
herein, the Company will disburse benefits in accordance with ARTICLE IV herein,
or, at the sole discretion of the Company, the Company may fulfill its total
obligations under the plan by making a Lump Sum Benefit distribution equal to
Retirement Account Balance at the date of termination.  In the event of a lump
sum settlement, such distribution must be made within forty-five (45) days of
the date of termination.  Not withstanding this article, the company shall
distribute participant balances of less than ten thousand dollars ($10,000)
following termination.


If the termination is for fraudulent or dishonest conduct by the Participant,
the benefit shall be paid in a lump sum equal to the lesser of the Retirement
Account Balance or the sum of the company's contribution attributable to the
participant without interest or other appreciation.


3.4 Non-Compete. If a participant terminates employment with Company and accepts
employment with a competitor of Company within twelve months of termination the
benefits under this Plan will be paid as a lump sum equal to the lesser of the
Retirement Account Balance at the date of termination or the sum of the
company's contribution attributable to the participant without interest or other
appreciation, unless the participant receives permission in writing from the
Company before accepting such position.  If in the opinion of the Compensation
Committee, conditions warrant, such permission may be granted as a general
waiver rather than applied to a specific position.


ARTICLE IV - BENEFITS
 
4.1 Pre-Retirement Death Benefits.



 
(a)
If a Participant who dies before his Normal Retirement Date had not Terminated
Service or had served for at least twenty-five (25) years before terminating
service and no settlement has been made under any other provision herein, the
Company will pay to the Participant's beneficiary(ies) a monthly benefit for a
total of sixty (60) months. The Pre-Retirement Death Benefit will be derived by
using the Retirement Account Balance to solve for 60 monthly payments using an
interest factor of 0.75% (9% annual rate).




 
(b)
If a Participant dies before the Normal Retirement Date but after terminating
service, for any reason, with less than twenty-five (25) years of service and no
settlement has been made under any other provision herein, the Company will pay
the Participant's beneficiary(ies) a monthly benefit for a total of sixty(60)
months.  The Pre-Retirement Death Benefit will be derived by using the
Retirement Account Balance to solve for sixty (60) monthly payments using an
interest factor of 0.50% (6% annual rate).



All monthly payments to be made pursuant to this Paragraph 4.1 shall commence
within forty-five (45) days following the death of the Participant or when the
beneficiary is properly identified, if later.
 
 

--------------------------------------------------------------------------------

 


4.2 Post-Retirement Income and Death Benefits.



 
(a)
For Participants with continuous service who retire on or after their Normal
Retirement Date, or Participants eligible for Early Retirement who had at least
twenty-five (25) years of service, or participants who terminated service with
at least twenty-five (25) years of service, the Company will pay a monthly
benefit for 180 months.  The benefit due will be calculated using the Retirement
Account Balance to solve for 180 monthly payments using an interest factor of
0.75% (9% annual rate).




 
(b)
For Participants who have terminated service with less than twenty-five (25)
years of service and no settlement has been made under any other provision
herein and who have attained their Normal Retirement Date, the Company will pay
a monthly benefit for 180 months.  The benefit due will be calculated using the
Retirement Account Balance to solve for 180 monthly payments using an interest
factor of 0.50% (6% annual rate).




 
(c)
Following are optional retirement benefit pay out options available to the
participants if elected in writing at least twelve months prior to the
retirement date:




 
1.
A lump sum payment equal to the balance in the Retirement Income Account
maintained for the participant at the time benefit payments are due to
commence.  This option requires approval by the compensation committee of the
board.




 
2.
Monthly payments for 120 months with interest at 0.667% monthly (8% annual rate)
with at least 25 years of service and 0.417% monthly (5% annual rate) with less
than 25 years of service.






 
3.
Monthly payments for 60 months with interest at 0.583% monthly (7% annual rate)
with at least 25 years of service and 0.333% monthly (4% annual rate) with less
than 25 years of service.



If the Participant dies prior to receiving all of the monthly payments scheduled
under the option elected, the Participant's beneficiary(ies) shall continue to
receive such monthly payments in a like amount until the benefits provided for
therein have been paid in full.  If such Participant has received at least all
of the scheduled monthly payments prior to such Participant's death, no further
benefits shall be due hereunder.


4.3 Hardship Provision.  A participant may apply at any time to have the unpaid
portion of the scheduled monthly benefits paid in a lump sum equal to the
participants Retirement Account Balance (which will be the present value of the
unpaid benefits at the interest rate applicable to the participant’s retirement
schedule).  To make application for this provision the participant must make the
request in writing to the compensation committee stating the nature of the
hardship and the need for commuting the payments.  The committee will either
approve or disallow the request and will notify the participant of its decision
as soon as practicable after the request is received.
 
 

--------------------------------------------------------------------------------

 
 
4.4 Facility of Payment. Payment hereunder to the Participant or his or her
beneficiary pursuant to this Plan shall fully discharge the Company from all
claims or liabilities with respect to such payments unless, before such payment
is made, the Company has received, at its principal place of business, written
notice by or on behalf of some other persons who claim to be entitled to such
payments or some part thereof.  In the event the Participant is deceased and a
Court of competent jurisdiction has entered a final order with respect to his or
her estate, payment of such money, or portions thereof, if any be due, pursuant
to the terms of the judgment shall likewise fully protect the Company making
such payment unless, before such payment is made, written notice of a claim or
adverse claim is received in the manner provided above.


4.5 Change of Control Benefits.



 
(a)
Benefits Following an Approved Change of Control.




 
(i)
In the event a Participant's employment with the Company is terminated for any
reason within a five-year period following a Change of Control, and the
transaction constituting the Change of Control was approved in writing prior to
its consummation by a majority vote of the members of the Company's incumbent
Board of Directors (an "Approved Change of Control"), then the Participant shall
be entitled to receive payment of his or her Retirement Account Balance over a
period of sixty (60) months using a 9% interest factor compounded annually.  The
installment payments shall begin within forty-five (45) days of the termination
of employment.




 
(ii)
Following an Approved Change of Control, any participant (or beneficiary
thereof) already receiving benefit payments under the Plan shall continue to
receive benefit payments under the Plan for the lesser of (1) the remainder of
the current pay out schedule, or (2) a sixty (60) month period commencing upon
the consummation of the Approved Change of Control.




 
(b)
Benefits Following a Non-approved Change of Control.




 
(i)
In the event a Participant's employment with the Company is terminated for any
reason within a five-year period following a Change of Control, and the Change
of Control was not approved in writing prior to its consummation by a majority
vote of the members of the Company's incumbent Board of Directors (a
"Non-approved Change of Control"), then the Participant shall be entitled to
receive payment of his or her Retirement Account Balance in a lump sum.  The
lump sum payment shall be made within forty-five (45) days of the date of
termination of employment.




 
(ii)
Following a Non-approved Change of Control, any participant (or beneficiary
thereof) already receiving payments under the Plan shall receive the remainder
of his or her benefit under the Plan in the form of a lump sum.  Such lump sum
payment shall be made within forty-five (45) days of the consummation of the
Non-approved Change of Control.



 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V - RIGHTS OF PARTICIPANT
 
5.1 Beneficiary. Each Participant shall have the right to designate a Primary
and Contingent Beneficiary entitled to receive the benefits payable upon death
on behalf of such Participant under the provisions of this Plan.  The
Participant may change or revoke such designation in writing.  A change of
beneficiary notice received after the death of a deceased participant but
bearing a postmark prior to the date of death will be deemed to be in force at
time of death.


If the beneficiary is the spouse of the insured, the spouse must also sign any
change of beneficiary that would remove or subordinate the spouse as
beneficiary.


5.2 Non-Assignability. Neither the Participant nor the Participant's spouse, nor
their heirs or legatees shall have any right to commute, encumber or dispose of
the right to receive payments hereunder, which payments and the right thereto
are expressly declared to be non-assignable and non-transferable.


5.3 Bound by Plan Provisions. Each Participant, whether active or terminated,
surviving spouse or other beneficiary, as a condition to receiving any benefits
under the Plan shall be conclusively deemed for all purposes to have assented to
the Plan and shall be bound hereby with the same force and effect as if he had
executed a consent to all the terms and provisions of the Plan.


5.4 Claim Procedure. If any former employee or any Beneficiary has not received
a benefit under the Plan to which he thinks he is entitled, he or his authorized
representative, within 180 days after the event that he thinks entitled him to
the benefit, may file with the Compensation Committee a written claim for the
benefit with sufficient detail to bring the nature of the claim to the attention
of the Committee.


The Committee will notify the claimant of its decision in writing within 180
days of receipt of the claim.  If the claim is denied wholly or in part the
notice will set forth in a manner calculated to be understood by the claimant
the specific reasons for the denial.


In the case of a denial the claimant may request a review of his claim by making
a written request to the Committee within 90 days of receiving notice of the
denial.  The request may include issues and comments that the claimant feels the
Committee should consider.


Within 90 days after receipt of the request for review, the Committee will
notify the claimant of its final decision setting forth specific
reasons.  Subject to any rights to remedies accorded by applicable law the
decision of the Committee shall be conclusive and binding upon Company, the
claimant and all other persons interested in the claim.
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI - FUNDING



6.1 Un-funded Plan.  No Participant or any other person shall have any interest
in any fund or in any specific asset or assets of the Company by reason of any
amounts due him hereunder, nor any right to receive any distribution under the
Plan except as and to the extent expressly provided in the Plan.  Nothing in the
Plan shall be deemed to give any subsidiary or affiliate of the Company rights
to participate in the Plan, except in accordance with the provisions of the
Plan.  All benefits provided for hereunder and all other amounts deferred, if
any, hereunder are completely unsecured and are payable only out of the general
assets of the Company.  The Company shall be under no obligation whatsoever to
purchase or maintain any life insurance policy or annuity contract or in any
other manner segregate assets to provide the benefits or fund its obligations
under this Plan.


6.2 Funds In Trust. The Company will establish a Trust to hold such funds as the
Company has allocated to the plan.  The establishment of said Trust does not
assign any rights of ownership to the assets in the Trust.  The assets of the
Trust are part of Company's general assets and are subject to the claims of the
Company's creditors.  The Company is under no obligation to assure that the
assets in the Trust are adequate to provide the benefits promised under the
Plan.  The sole security of the benefits due under the plan is the Company's
assurance under the provisions of this plan, which is specifically defined to be
un-funded.


ARTICLE VII - OTHER PROVISIONS




7.1 Relation to Other Plans. Any benefits payable under this Plan shall not be
deemed salary or compensation to any Participant for the purpose of computing
benefits to which he may be entitled under any pension or profit sharing plan or
other similar plan or arrangement of the Company for the benefit of its
Participants.


7.2 Administration. The Compensation Committee of the Company shall have full
power and authority to administer this Plan.  No member of the Compensation
Committee or the Board of Directors shall be liable to any person for any action
taken or omitted in connection with the administration of the Plan unless
attributable to his own willful misconduct or lack of good faith.  The Directors
shall, from time to time, establish eligibility requirements for participation
in the Plan and rules for the Administration of the Plan that are not
inconsistent with the provisions of the Plan.


7.3 Amendment. The Board of Directors of the Company reserves the right to amend
this Plan in such manner as it, in its sole discretion, may deem necessary and
proper.  Such amendments will apply to terminated and retired Participants to
the same extent that they apply to active Participants.


7.4 Rights of Company to Terminate the Plan. The Company shall have the right to
terminate this Plan at any time.  Each Participant in the Plan shall receive
future benefits in the same manner and amount as he would have received had his
service as an Executive terminated with twenty-five (25) years of service on the
date the Plan is terminated.  Anything herein to the contrary notwithstanding,
should the Company elect to terminate the Plan it shall be obligated to continue
to pay all benefits provided for hereunder to all Participants or their
beneficiaries, as the case may be, who have died or retired and who have become
entitled to receive same in accordance with the terms of the Plan.
 
 

--------------------------------------------------------------------------------

 


7.5 Rights of Offset. If the Participant has any indebtedness to the Company at
the time benefits become due by virtue of retirement, death, or termination, the
Company may apply the amounts due, less the minimum Federal Backup Withholding
Tax required on such amounts, to reduce such indebtedness.


7.6 Law Governing. This Plan shall be construed in accordance with and governed
by the laws of the State of Idaho.



 
 

--------------------------------------------------------------------------------

 
 